THE THIRTEENTH COURT OF APPEALS

                                  13-16-00134-CR


                                 Kimberly Gonzalez
                                         v.
                                 The State of Texas


                                  On appeal from the
                    117th District Court of Nueces County, Texas
                   Trial Cause No. 14-CR-2376-B(S1) Counts 3 -5


                                    JUDGMENT

     THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be VACATED AS TO

COUNTS FOUR AND FIVE and AFFIRMED AS TO COUNT THREE. The Court orders

the judgment of the trial court VACATED AS TO COUNTS FOUR AND FIVE and

AFFIRMED AS TO COUNT THREE.

     We further order this decision certified below for observance.

December 8, 2016